On Petition for Rehearing.


Per Curiam.

In support of a petition for rehearing, appellants earnestly contend that there is nothing in the record to show that any of the findings of the jury were modified, or set aside, or that any additional findings of fact were made by the court until after it had adjourned for the term, and that neither appellants nor their counsel were present when these findings were made. .
The findings of the court were announced orally after the return of the verdict by the jury. From these it appears that the findings of the jury were modified. The formal decree was not then prepared, but it was ordered to be entered as prayed. Later it was, and appears to conform with the views of the court bn the facts and conclusions of law announced after the verdict had been returned* True, it enters more into details than stated by the court orally, but on the important question, viz., that the increase which appellants claimed was artificial and not actual, the decree is in conformity with the views expressed by the court at the conclusion of the trial. This decree was not prepared or spread upon the rec*77ords until after the court had adjourned for the term, but this was merely completing that which the court had directed when in session.

Petition for rehearing denied.